                                                                                           FILED
                                                                                  2021 Apr-09 PM 04:46
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA

       v.                                        2:19-cr-00467-ACA-JHE

ARKEUNTREZ WASHINGTON

              RESPONSE OF THE UNITED STATES TO
         DEFENDANT’S MOTION FOR RETURN OF PROPERTY

      The defendant has filed a letter with the Court seeking return of various

property pursuant to Rule 41(e) (Doc. 54), which the United States construes as a

motion for return of property pursuant to Federal Rule of Criminal Procedure

41(g). Though the criminal proceeding against the defendant has concluded, some

of the property may be contraband. Also, the return of certain other property could

lead to a violation of two of the defendant’s special conditions of supervised

release (Doc. 51, p.5, conditions 2 and 3):

            (2) You may not have any contact with any person or group that
      you know or should know is associated with a designated terrorist
      organization or terrorist leader. This includes all forms of interaction
      including social media friendships and messages and all other
      internet-based communications, in-person contact, and mail contact.

           (3) You may not view, access, possess, or distribute any
      material, electronic or otherwise, related to:

             (a) the acquisition, assembly, manufacture, or sale of
             firearms, ammunition, bombs, or explosives, or



                                          1
             (b) related to or produced by any designated terrorist
             organization or terrorist leader.

           Material Which Could Violate Special Conditions 2 and 3

      During service of a search warrant at the defendant’s residence on July 26,

2019, law enforcement found, in addition to evidence relating to his illegal firearm

activities, notebooks, journal entries, and other documents.

      ATF found two envelopes which had been addressed to Zacarias Moussaoui

at a Federal Bureau of Prisons facility. The envelopes were dated February 2,

2019, and March 1, 2019, and had been returned undelivered to the defendant. The

March 1 envelope contained a handwritten letter by Washington, and a statement

from BOP explaining that his letter had not been delivered to Moussaoui because

he was not on the approved correspondence list.1

      According to open-source reporting, Zacarias Moussaoui was a member of

al Qaeda and part of the conspiracy to commit the terrorist attacks against the

United States on September 11, 2001. He received training in al Qaeda camps in

Afghanistan and was sent to the United States to take flight training after another al

Qaeda member was unable to obtain a visa to enter the United States. After

arriving in the United States in 2001, Moussaoui engaged in flight training, as well

as martial arts and physical training, in preparation to hijack an aircraft to use in an


1
 The envelopes and letter were introduced as Government’s Exhibits 1-3 at the
defendant’s detention hearing. (Doc. 5).

                                           2
attack. In 2006, Moussaoui pled guilty to six terrorism-related crimes and received

a life sentence for each.

      In the letter to Moussaoui found in the March 1, 2019 envelope, the

defendant introduced himself and said that he was contacting Moussaoui because,

while he had “watched documentaries and read” about Moussaoui, he could not

“go by what others say.” He asked Moussaoui about his place of birth, education,

and upbringing, and wrote about his own experiences in Paris and Strasbourg. The

defendant then stated:

          • Where [sic] you able to learn a lot from our Muslim Brothers?

          • I read you attend flight training courses at Airman Flight School in
            Norman, Oklahoma in February 26 to May 29, 2001. Is it hard to get
            your pilots licenses or fly a plan [sic]?

          • Because I’ve bought some plane simulators and I fly drones[.] I just
            started last summer in 2018 I had bought my first drone which is fun
            to fly especially FPV – (First Person View).

      The letter then asked Moussaoui about his family and said that he hoped to

hear from Moussaoui soon.

      ATF also found notebooks and journal entries containing handwritten

instructions on how to construct illegal explosive devices and bombs.2 One set of

instructions detailed how to create a “pen bomb” using a pen, flash powder, and a


2
 The explosives instructions were introduced as Government’s Exhibit 4 at
Washington’s detention hearing. (Doc. 5).

                                        3
fuse. Another set of instructions described how to create a “works bomb,” also

known as a “Drano bomb,” using drain cleaner, aluminum foil, and a bottle. At the

bottom of the instructions was the note “make foil pieces big for big impact” and

three names: “Shayk Anwar al Awlaki,” “Shayk Abu Basir,” and “Asrur al-

Mujahideen”.

      According to open source reporting, Anwar al-Awlaki was an American-

born Muslim scholar and cleric who was a recruiter and propagandist for al Qaeda

in the Arabian Peninsula (“AQAP”). In or about 2009, al-Awlaki was promoted to

a senior position within AQAP, and specifically was placed in charge of both

AQAP’s propaganda division as well as its so-called “external operations”

division—the division responsible for the planning and execution of terrorist

attacks outside of Yemen, including attacks against the United States and other

Western countries. Al-Awlaki was killed in Yemen in September 2011.

      According to open source reporting, Abu Basir (also known as Nasir al-

Wuhayshi) was a Yemini citizen and the leader of AQAP. Basir was killed in

Yemen in June 2015.

      According to open source reporting, Asrur al-Mujahideen is an encryption

software used by terrorist organizations to communicate without being intercepted

by government agencies. The word “mujahideen” means those who are engaged in

jihad, or fighters.


                                         4
      ATF also found the books “Principles of Improvised Explosives” and “How

to Build Military Grade Suppressors”3 inside a green 1993 Honda Civic that was

parked on the premises during service of the July 2019 search warrant.

                            Images of Naked Female

      During service of later search warrants on devices belonging to the

defendant, FBI discovered nude images of a female. The FBI has reason to believe

the nude images are of the defendant’s then-minor girlfriend.

                                    Argument

      After completion of his prison term (his scheduled release is September 16,

2021), the defendant has been ordered to serve three years on supervised release.

(Doc. 51). The letter to Moussaoui, the notebooks and journal entries containing

explosive device and bomb making instructions, and the books referenced above

should not be returned to the defendant, as his possession of these items would

appear to violate special conditions two and/or three. The images of the female

should not be returned because they are contraband and would violate that person’s

privacy.

      Finally, the defendant is presently imprisoned at FCI Yazoo City, which has

available on its website a list of allowed personal property items.4 Items not on the


3
  Images of the covers of these books were introduced as Government’s Exhibits 5
and 6 at the defendant’s detention hearing. (Doc. 5).
4
  https://www.bop.gov/locations/institutions/yaz/YAX_aohandbook.pdf, at 14.

                                         5
list “will be mailed out of the institution or disposed of as contraband.” 5 In his

letter to the court, the defendant requested return of his “phones, phone book,

journal, computer, pictures, books, and letters.” (Doc. 54). Phones and computers

are not on the list of allowable personal property at FCI Yazoo City.

                                               Respectfully submitted,

                                               /s/ Henry Cornelius
                                               Henry Cornelius
                                               Assistant United States Attorney

                          CERTIFICATE OF SERVICE

        This pleading was filed on April 9, 2021, using the Court’s ECF system.

                                               /s/ Henry Cornelius
                                               Henry Cornelius
                                               Assistant United States Attorney




5
    https://www.bop.gov/locations/institutions/yaz/YAX_aohandbook.pdf, at 13.

                                           6
